TATE, Judge.
This is a suit to annul a contract to buy and sell a sixteen-unit apartment complex on Aster Street in Lake Charles. The contract is essentially similar to one between the same parties involving a Second Street apartment unit, which is the subject of a companion suit between these same parties, decided this date. 236 So.2d 892.
The suits were consolidated for trial and for appeal. All issues are discussed in the opinion in the companion appeal.
For the reasons therein set forth, we affirm the trial court judgment terminating the contract to buy and sell as of December 5, 1968, because of the defendant’s Bullock’s default(s) and granting the plaintiff lia D. Thompson certain ancillary relief. However, we remand these proceedings for the trial court to render judgment upon the defendant’s reconventional demand to recover all monies paid to the plaintiff upon the principal indebtedness, less a reasonable rental value for the use of the property during the defendant’s occupancy, with legal interest upon the net sum due, if any, from December 5, 1968 until paid.
It is further ordered that this cause be remanded to the district court for the determination of the just and reasonable rental value of the property.
The defendant-appellant is possessed with all costs of these proceedings to date.
Affirmed in part; remanded in part.
An Application for Rehearing.
En Banc. Rehearing denied.